Citation Nr: 0125575	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  94-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for service-connected 
right (major) shoulder disability, currently rated as 30 
percent disabling.

2. Entitlement to an effective date prior to January 28, 2000 
for entitlement to a 30 percent evaluation for service-
connected right (major) shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1956 to February 
1959, as well as additional periods of active duty for 
training service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and from a July 
2000 rating decision by the St. Petersburg, Florida, Regional 
Office (RO).  The case was previously before the Board and 
was remanded in February 1999 and April 2001.  The veteran 
testified at Board hearings in October 1998 and June 2001.   

The February 1994 rating decision continued a 20 percent 
rating for the veteran's right shoulder disability.  By 
rating decision in July 2000, the RO increased this rating to 
30 percent, effective from January 28, 2000.  The veteran 
seeks an earlier effective date for this rating, and the 
issue has previously been styled as an effective date issue.  
The Board proceeds with this issue as a separate issue to 
avoid any confusion.  


FINDINGS OF FACT

1. The veteran's right shoulder disability is manifested pain 
and tenderness with additional functional loss due to such 
pain, weakness, fatigability, so as to approximate 
limitation of motion to midway between the side and 
shoulder level. 

2. The veteran's claim for an increased evaluation for 
service-connected right shoulder disability was received 
on July 13, 1993; it was not factually ascertainable that 
an increase in disability occurred during the one year 
period prior to July 13, 1993. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to an evaluation in excess of 
30 percent for service-connected right shoulder disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (2001).

2. The criteria for assignment of an effective date of July 
13, 1993, for a 30 percent rating for the veteran's 
service-connected right shoulder disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp.) 38 C.F.R. 
§§ 3.400, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed an initial claim for service connection for 
a right shoulder disability in May 1967.  The veteran's 
service medical records note aggravation of a right shoulder 
dislocation, incurred in April 1955, including arthritis, 
crepitation, painful motion, and joint deformity.  By rating 
decision in September 1967, the RO granted service connection 
for right shoulder dislocation with a 20 percent evaluation, 
effective from May 16, 1967.  

The records show that the veteran sustained an injury to his 
head, neck and back in April 1992, when a ladder fell on him.  
Private records from D.B. Zaslow, D.O., dated from July 1992 
to March 1994, noted complaints of soreness over the entire 
shoulder girdle following the April 1992 accident.  In 
November 1992, Dr. Zaslow noted X-ray findings bone spurs in 
the humeral head extending up to the acromioclavicular joint 
and several loose bodies around the joint.  Dr. Zaslow 
also noted weakness and tenderness in the right shoulder, but 
fairly good strength of the right arm.  In March 1994, Dr. 
Zaslow reported that the veteran had decreased strength and 
loss of range of motion in the right shoulder following 
surgery in the 1960s, and the April 1992 accident caused 
further injury to right shoulder including soreness and pain 
extending to the neck and right arm.  

In July 1993, the veteran requested that his service-
connected right shoulder condition be re-evaluated.  He 
stated that he was having great difficulty with movement, 
particularly over his head. 

VA outpatient treatment records in August 1993 note 
complaints of increasing right shoulder pain, beginning in 
the 1980s.  The veteran stated that this pain had been 
gradually increasing since that time and occurred most at the 
extremes of abduction.  He reported no dislocations of the 
shoulder, since surgery in 1966.  Range of motion testing 
showed forward flexion to 165 degrees and abduction to 130 
degrees.  The physician provided an impression of probable 
right shoulder impingement, doubt rotator cuff tear and 
possible tendonitis.  Range of motion testing in November 
1993 showed forward flexion to 100 degrees and abduction to 
90 degrees.  X-ray examinations showed right shoulder 
degenerative joint disease.

A VA examination was conducted in December 1993.  The veteran 
reported pain in his right shoulder from the neck to the 
elbow with tenderness, grinding, and pinching.  He also noted 
numbness and tingling in his right hand.  Range of motion 
testing showed forward flexion to 120 degrees, abduction to 
90 degrees, and external and internal rotation to 75 degrees.  
The examiner provided a diagnosis of residuals of dislocation 
of the right shoulder.  

Magnetic resonance imaging in March 1994 showed a large area 
of signal void, most likely related to the prior surgery and 
due to the shoulder pin.  Also noted on MRI were a small 
inferior acromial spur, hypertrophic degenerative changes at 
the acromioclavicular joint with impingement, no evidence of 
rotator cuff tear, and an osseous density proximal to the 
right humeral metaphysis, related to the prior surgery or the 
trauma in the distant past.  

VA outpatient treatment records in January 1995 noted 
increasing pain in the shoulders and decreased tolerance for 
overhead activities.  Range of motion of the right shoulder 
was to 100 degrees forward flexion.  The examiner provided an 
impression of rotator cuff tendonitis of both shoulders, with 
degenerative joint disease of the right shoulder.  

A VA orthopedic examination was conducted in July 1997.  The 
veteran reported constant right shoulder pain, which had 
become progressively worse over the years.  The veteran 
stated that he could not use his right hand for over-the-head 
activities and was unable to lift anything greater than five-
to-ten pounds without increased pain.  The examiner noted a 
seven-inch nontender well-healed scar on the right shoulder.  
Range of motion testing revealed flexion to 145 degrees, 
abduction to 90 degrees and internal and external rotation to 
45 degrees.  Th examiner provided diagnosis of post-operative 
dislocation of the right shoulder with marked decreased range 
of motion and degenerative joint disease of the right 
shoulder with marked decreased range of motion.  The examiner 
further noted weakened movement of the right shoulder with 
excessive fatigability, but no evidence of incoordination.  
During flare-ups, the right shoulder pain was much worse, 
particularly during cold and damp weather.  

The veteran was examined by H.A. Cooper, D.O. in January 1998 
for complaints of pain and restriction of motion of the right 
shoulder.  Physical examination revealed much tenderness to 
palpation over the entire right shoulder, particularly at the 
acromioclavicular joint, and marked crepitus.  The veteran 
had difficulty raising his arm to shoulder height.  X-ray 
examination showed narrowing and osteoarthritis of the right 
glenohumeral and acromioclavicular joints with a screw of the 
scapular adjacent to the glenohumeral joint.  Dr. Cooper 
provided impressions of advanced degenerative joint disease 
of the right shoulder, status post chronic dislocating 
shoulder, and status post-operative intervention right 
shoulder.  Dr. Cooper stated that the veteran was right hand 
dominant and had significant disability due to the right 
shoulder condition, representing a 50 percent functional 
disability of the right upper extremity.  

At a hearing before a Member of the Board in Washington, 
D.C., in October 1998, the veteran testified that he 
experienced limitation of movement and severe pain in his 
right shoulder.  Transcript p. 8 (Oct. 1998).  He stated that 
he avoided heavy lifting and working over his head in an 
effort to avoid increased pain.  Transcript pp. 10, 17-18 
(Oct. 1998).  He indicated that without regular 
cortisone shots, the pain in his shoulder was "24 hours a 
day, 7 days a week."  Transcript p. 14 (Oct. 1998).  He 
noted that he was right handed.  Transcript p. 11 (Oct. 
1998).  The veteran testified that he injured his back and 
neck in the April 1992 accident, but not his right shoulder.  
Transcript p. 11-12 (Oct. 1998).  

VA outpatient treatment records in April 1999 noted 
instability and limitation of range of motion of the right 
shoulder.  The physician noticed that the veteran had 
developed muscle atrophy and pain secondary to impingement of 
the C4-7.  Range of motion testing of the right upper 
extremity revealed forward flexion to 100 degrees, abduction 
to 90 degrees, internal rotation to 30 degrees, and 
external rotation to 40 degrees.  Assessment of degenerative 
joint disease at the glenohumeral and acromioclavicular joint 
with spinal cord weakness at C5-7 was reported.  The Board 
notes that the record contains numerous other VA medical 
records for treatment of the veteran's neck and back 
conditions, as well as symptomatology into the extremities, 
including hospitalization.  

A VA orthopedic examination was conducted in January 2000, 
and the examiner noted extensive review of the veteran's 
claims file.  The veteran complained of significant pain and 
weakness in his right shoulder and stated that he could 
not lift his right shoulder above horizontal.  Physical 
examination revealed mild-to-moderate deltoid muscle atrophy 
about the right shoulder, a significant amount of tenderness 
to palpation over the acromioclavicular joint, and mild 
instability about the right shoulder.  A 10-centimeter scar 
was noted, but there was no evidence of any sensitivity of 
the scar site.  The examiner noted significant limitation in 
range of motion with abduction to 90 degrees and flexion to 
105 degrees, both limited by pain and bony block.  X-ray 
examination showed advanced degenerative osteoarthritic 
changes affecting the glenohumeral and acromioclavicular 
joints with significant joint space narrowing and osteophyte 
formation.  The examiner provided impressions of advanced 
degenerative osteoarthritis of the acromioclavicular and 
glenohumeral joints of the right shoulder, rotator cuff 
arthropathy with rotator cuff tear of the right shoulder, 
persistent right shoulder instability status post multiple 
recurrent anterior shoulder dislocations, and right shoulder 
impingement syndrome.  The examiner stated that the current 
disorders of the right shoulder were due to the initial 
traumatic shoulder dislocation during service.  The examiner 
further stated that the veteran had significant loss of 
motion, significant weakness, significant muscle 
fatigability, and incoordination.  The examiner reported that 
the veteran had lost at least 50 percent use of his right 
shoulder function, and these symptoms would increase on 
flare-up, although the examiner could not provide an exact 
amount of increase of range of motion loss and functional 
impairment due to flare-up.  

In his notice of disagreement, received in August 2000, the 
veteran contended that the effective date of the award of a 
30 percent evaluation for his service-connected right 
shoulder disability should be the date of his claim in July 
1993.  In his VA Form 9, substantive appeal, received in 
December 2000, the veteran contended that VA medical 
treatment while living in Philadelphia was inadequate and VA 
had the "moral obligation" to grant his effective date back 
to the date of his claim in 1993.  

An arthroscopy and debridement of the right shoulder was 
conducted in November 2000.  Examination showed tenderness 
and crepitation and elevation to only about 100 degrees.  
At a Board hearing in June 2001, the veteran testified that 
he had increased pain, numbness, and lack of motion in his 
right arm and shoulder.  He stated that he could only handle 
objects greater than two-to-three pounds "down low."  
Transcript pp. 2-3, 9 (June 2001).  He noted that he could 
not sleep on his right side.  The veteran indicated that his 
shoulder had not dislocated since surgery in 1966.  
Transcript p. 4 (June 2001).  The veteran testified that his 
pain had increased after the recent surgery, and that 
physical therapy made the condition worse.  Transcript p. 5 
(June 2001).  He indicated that his physician had suggested 
the possibility of a total shoulder replacement.  
Transcript p. 6 (June 2001).  The veteran testified that his 
condition was essentially the same since 1993, except that 
the pain had increased.  Transcript p. 8 (June 2001).  

II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA outpatient treatment records, 
private treatment records, VA examinations in December 1993, 
July 1997, and January 2000, and statements and testimony by 
the veteran. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for a disability of 
the dominant shoulder and for an earlier effective date for a 
claim for an increased evaluation.  The discussions in the 
rating decision, statements of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Evaluation of Right Shoulder Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

Limitation of motion of the (major) arm to 25 degrees from 
the side warrants a 40 percent evaluation.  A 30 percent 
evaluation is awarded for limitation to midway between the 
side and the shoulder level (90 degrees), and a 20 percent 
evaluation for limitation to shoulder level.  38 C.F.R. §§ 
4.71, Plate I, 4.71a, Diagnostic Code 5201.

The evidence shows that the abduction of the veteran's arm 
has been limited to shoulder level since at least November 
1993.  Outpatient treatment records in August 1993 note range 
of motion of the shoulder to 165 degrees of forward flexion 
and 130 degrees of abduction.  Throughout the appeals period, 
the veteran has reported pain on motion, particularly 
overhead.  The Board notes that the VA examination in January 
2000 noted that the veteran had lost at least 50 percent 
of his right shoulder function.  A similar finding was noted 
by Dr. Cooper in January 1998.  VA examination in December 
1993 noted tenderness, grinding, pinching and pain of the 
right shoulder.  VA examination in July 1997 noted weakened 
movement with excessive fatigability and increased pain on 
flare-up.  

Upon review of all of the medical evidence of record, the 
Board finds that the evidence does not preponderate against 
an evaluation of 30 percent for the entire appeals period at 
issue here.  The medical records since August 1993 show an 
disability picture with apparent flare-ups.  During such 
flare-ups, it appears that the pain resulted in additional 
functional limitation.  The veteran's complaints have 
remained essentially constant throughout his treatment since 
1993 and he testified that his condition has remained 
relatively stable, excepting increased pain.  Although the 
range of motion testing results are indicative of disability 
at the 20 percent level, the Board finds that consideration 
of the factors enumerated in DeLuca, supra, and 38 C.F.R. §§ 
4.40 and 4.45 creates a disability picture which more nearly 
approximates the criteria for an evaluation of 30 percent.  
38 C.F.R. § 4.7.

The Board has also considered entitlement to an evaluation in 
excess of 30 percent for any period at issue in the present 
appeal.  The evidence clearly shows that the veteran does not 
suffer limitation of motion or functional limitation of 
motion so as to limit the arm to 25 degrees from the side to 
warrant a higher rating under Code 5201.  There is no 
ankylosis to warrant application of the criteria of Code 
5200, nor is there impairment of the humerus to allow for a 
rating in excess of 30 percent under Code 5202.  Although the 
veteran's reports of pain have increased during the appeals 
period, the resulting functional limitation remains within 
the range of the criteria for a 30 percent evaluation.  The 
Board finds that the evaluation of 30 percent, awarded above, 
appropriately considers the veteran's level of disability 
both objectively demonstrated on range of motion testing and 
subjective complaints of increased pain and functional loss 
on flare-ups.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there is no evidence showing marked interference with 
employment (not contemplated by the Schedular criteria) or 
frequent periods of hospitalization.  In the absence of such 
factors showing that application of the regular rating 
schedule standards has been rendered impractical, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the veteran's statements and testimony 
and does not doubt that right shoulder disability results in 
pain that results in significant impairment.  However, under 
the applicable diagnostic criteria, a rating in excess of 30 
percent is not warranted.  Should the veteran's disability 
increase in severity in the future, he may always advance a 
new claim for an increased rating.  

Effective Date

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  However, in 
cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

The above decision regarding the appropriate evaluation of 
the veteran's service-connected right shoulder disability, in 
effect, grants the claim for an earlier effective date, as 
the Board has found that a 30 percent evaluation is warranted 
by the facts for the entire appeals period, commencing the 
date of the veteran's claim, received on July 13, 1993.  
There is no evidence providing a basis to factually ascertain 
that the increase occurred within the one year period prior 
to that date.  Therefore, the effective date of the award of 
a 30 percent evaluation is July 13, 1993.  


ORDER

Entitlement to a 30 percent evaluation for service-connected 
right shoulder disability, effective from July 13, 1993, is 
warranted.  The appeal is granted to this extent. 

Entitlement to an evaluation in excess of 30 percent for 
service-connected right shoulder disability is not warranted.  
The appeal is denied to this extent.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

